DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 7 of claim 1, the limitation “a plurality of signal vias that are a plurality of signal vias” is used, immediately followed by “each signal via being arranged in each of the plurality of lines portions,” and further uses of the phrase “the plurality of signal vias” in claims 4, 8, & 11. It is not clear if the applicant’s use of “a plurality of signal vias that are a plurality of signal vias” is an unintentional redundancy or if it is to indicate that a signal via portion of a line portion is formed from a plurality of vias. 
In the first instance, “a plurality of signal vias that are a plurality of signal vias” would thus be interpreted to be --a plurality of signal vias--, which is further limited by “each signal via being 10arranged in each of the plurality of line portions.” As such, either each signal via is arranged in each line portion, or each signal via is arranged in each plurality of line portions, which suggests the existence of multiple pluralities of line portions. As claim 1 cites “a plurality of line portions,” claim 1 does not provide proper antecedent basis for multiple pluralities of line portions. Such an interpretation would then be indefinite under 112(b) due to a lack of antecedent basis, and each of Figs. 1, 5, 6, & 11, which show a plurality of line portions, only present a single plurality of line portions 30 (two line portions are labeled), which suggests a lack of enablement for multiple pluralities of line portions. Figs. 1-2 & 5-11 only show a single signal via 5 in 
In the second instance, the continued use of “the plurality of signal vias” in subsequent limitations and claims is improper, as it is not clear if the antecedent basis of “the plurality of signal vias” refers to all of the signal via portions or a plurality of signal vias connected to a single line portion. Furthermore, the limitation “each signal via being arranged in each of the plurality of line portions” would lack enablement for the same reasons as cited above.

	Claims 2-11 are rejected as being dependent upon claim 1.

	For examination purposes, “a plurality of signal vias that are a plurality of signal vias, each signal via being 10arranged in each of the plurality of line portions” to --a plurality of signal vias, a signal via of the plurality of signal vias being arranged in each signal portion of the plurality of signal portions--.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542).
As per claim 1, as best understood by the examiner:
Song et al. discloses in Figs. 3A-C:
A high-frequency transmission line comprising: 
a multi-layer substrate that includes a plurality of dielectric layers (insulating layers 204) that are laminated (as seen in Fig. 3A); 
5a plurality of line portions that are placed side-by-side in a direction (lower left to upper right) that differs from a transmission direction (upper left to lower right) that is set in advance, each of the plurality of line portions including a signal line (first signal traces 202A & 202B and second signal traces 216A & 216B) that 
a plurality of signal vias (206), a signal via of the plurality of signal vias being arranged in each signal portion of the plurality of signal portions, and connecting between the signal lines that are respectively formed on the two outer surfaces; 
a ground plane (210) that is included in the multi-layer substrate, arranged between the plurality of dielectric layers, and covers peripheries of a plurality of transmission areas that are areas that center on each of the plurality of signal vias (as seen in Fig. 3B); 
and 15a plurality of conductive portions (ground vias 212, made of a conductive material that may be the same as the signal traces, and/or ground planes, para [0038]) that, when a high-frequency signal that is transmitted through each of the plurality of line portions is transmitted through the transmission area corresponding to each of the plurality of line portions, confine the high-frequency signal in the transmission area (being ground conductors),
wherein the plurality of conductive portions pass through at least a single dielectric layer in a 20lamination direction (as seen in Fig. 3C), are electrically continuous with the ground plane (para [0036]), are formed along the transmission direction (as seen in Fig. 3B), and are arranged in an alternating manner with each of the plurality of signal vias so as to sandwich each of the plurality of signal vias in a direction differing from the transmission direction (as seen in Fig. 3C).

	At the time of filing, it would have been obvious to one of ordinary skill in the art for the plurality of conductive portions (ground vias) and the ground plane to be formed of metal such as copper, silver, aluminum, or gold, as an art-recognized material that is electrically conductive and commonly used for ground planes and electrical connections.

As per claim 2:
Song et al. discloses in Figs. 3A-C:
each of the plurality of metal portions includes a plurality of ground vias that are placed side-by-side along the transmission direction (ground vias 212 are shown to be placed in a grid-like manner, Fig. 3B).
	
	As per claim 9:
	Song et al. appears to show in Fig. 3B that the metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line.
Song et al. is silent that the two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.	
	At the time of filing, it would have been obvious to one of ordinary skill in the art to arrange the metal portions to be linearly symmetrical with the signal line to provide 

	As per claim 10:
	Song discloses the high-frequency transmission line is for use above 45 GHz (para [0050]).
	Song does not disclose:
a frequency of the high-frequency signal is equal to or greater than 50 GHz.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the transmission line for frequencies equal to or greater than 50 GHz, as would be considered to fall into a range of above 45 GHz, and close to 45 GHz, as being only 5 GHz higher, as is well understood in the art. 
	
	As per claim 11:
	Song et al. does not disclose an interval between adjacent signal vias among the plurality of signal vias is an interval that is equal to or less than a half of a wavelength of the high-frequency signal.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form an interval between adjacent signal vias among the plurality of signal vias to be an interval that is equal to or less than a half of a wavelength of the high-frequency signal, as reducing the distance between signal lines provides the benefit of minimizing the space of the transmission line, and the ground plane and intervening ground .

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542) in view of Kashiwakura (US Patent 8212154).
As per claim 3:
Song et al. do not disclose:
the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via.
	Kashiwakura discloses in Fig. 1:
A wiring board transition featuring a signal via (signal-terminal through hole 6) with surrounding metal portions that sandwich a single via comprising a plurality of ground vias (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8) wherein the the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via (as seen in Fig. 1).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide impedance-adjustment ground through-holes of a different diameter than ground connection through-holes to a coaxial periphery of the signal vias of Song et al. 
	As a consequence of the combination, the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each other; and a portion of the ground vias that are included in each of two metal portions that 5sandwich a single signal via is arranged on a circle that is centered on the signal via.
	
	As per claim 4:	
	Song et al. discloses in Figs. 3A-C that the plurality of signal vias are arranged in a row.
Song et al. does not disclose:
the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; and the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged.

Kashiwakura discloses in Fig. 1:
A wiring board transition featuring a signal via (signal-terminal through hole 6) with surrounding metal portions that sandwich a single via comprising a plurality of ground vias (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8) wherein the the plurality of ground vias include a plurality of types of ground vias of which diameters differ from each 
	As a consequence of the combination of claim 3, the plurality of types of ground vias include a small ground via and a large ground via of which the diameter is greater than that of the small ground via; and the plurality of small ground vias that are included in the plurality of metal portions are arranged to sandwich each of the plurality of signal vias in the row in which the plurality of signal vias are arranged (the impedance-adjustment ground through-holes 8 of Kashiwakura are shown to be symmetrically arranged about the signal via (signal-terminal through hole 6), such that each signal via would be arranged to sandwich a respective signal via in a row in which the plurality of signal vias are arranged.
	Furthermore, it would be obvious to arrange the impedance-adjustment ground through-holes 8 of Kashiwakura to be in the row of the signal vias to provide the benefit of maximizing the isolation between the signal vias, as is well-understood in the art.

	As per claim 5:
	Song et al. does not disclose:
the two metal portions that sandwich a single signal via are formed to be linearly symmetrical with the signal line that is connected to the signal via.
	Kashiwakura discloses in Fig. 1:
the two metal portions (ground-terminal through-hole 7 and impedance-adjustment ground through-hole 8, on each side of symmetry line X’) that 
	At the time of filing, it would have been obvious to one of ordinary skill in the art
to form the two metal portions and the respective vias as linearly symmetrical about the signal via to provide the benefit of predictable electrical behavior similar to that of a coaxial transmission line, as suggested by Song et al. (para [0005]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 20130235542) in view of Cho et al. (US Patent 5930665)
Song et al. does not disclose:
each of the plurality of metal portions is a groove that has a metal wall surface and is formed such that a length direction is the transmission direction.
	Cho et al. discloses in Figs. 7 & 8:
The use of multiple vias formed as an elongated via 62 or groove with metal wall surfaces to provide ground conductor vias surrounding a signal via.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the ground vias of Song et al. between the signal vias as grooves to provide the benefit of increased shielding as taught by Cho et al. (col. 5 lines 44-60)
	It would be further obvious for the length direction of the grooves to be in the transmission direction, so as not to further reduce the distance between ground and the signal line, as shown in Fig. 8 of Cho et al, controlling the impedance of the signal line, as is well-understood in the art.

	
	As per claim 7:
	Song discloses the high-frequency transmission line is for use above 45 GHz (para [0050]).
	Song does not disclose:
a frequency of the high-frequency signal is equal to or greater than 50 GHz.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the transmission line for frequencies equal to or greater than 50 GHz, as would be considered to fall into a range of above 45 GHz, and close to 45 GHz, as being only 5 GHz higher, as is well understood in the art. 
	
	As per claim 8:
	Song et al. does not disclose an interval between adjacent signal vias among the plurality of signal vias is an interval that is equal to or less than a half of a wavelength of the high-frequency signal.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form an interval between adjacent signal vias among the plurality of signal vias to be an interval that is equal to or less than a half of a wavelength of the high-frequency signal, as reducing the distance between signal lines provides the benefit of minimizing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




                                                                                                                                                                                                   /Samuel S Outten/Examiner, Art Unit 2843